Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 on lines 9-10 it is recited that “at least one outer layer that are sensitive to plasticizer migration.” It is unclear if the verb “are” limits the claim to multiple outer layers wherein outer layers are all sensitive to plasticizer migration. This contradicts the limitation “at least one” outer layer. For purposes of examination it will be treated as “at least one outer layer that is sensitive to plasticizer migration.”

Election/Restrictions
Applicant's election with traverse of Restriction in the reply filed on August 17, 2020 is acknowledged.  The traversal is on the ground(s) that Gutman does not disclose the particular substrate sensitive to plasticizer migration.  This is not found persuasive because Gutman is no longer relied to 
The requirement is still deemed proper.

Claims 7, and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 24, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamura et al. (JP2007-177222A; Okamura)
Re Claims 1, 5: Okamura discloses a polyurethane sealing material composition, para. 1, p.1, to apply as a coating on a substrate. para.3, p.1. The composition comprises a polyisocyanate compound and/or a urethane pre-polymer. Id. A latent hardener is utilized in the composition, selected from polyaldimines of Formula 1. paras. 3-4, p.3.  

    PNG
    media_image1.png
    78
    276
    media_image1.png
    Greyscale

Okamura select R1 from aryl groups (6C-15C) substituted with alkyl (1C-9C) or alkoxy (1C-9C) groups. para. 5, p.3. 

Re Claims 3-4: Claim 1 makes the outer layer optional, thus claims 3-4 are optional when selecting the “substrate” option.

Re Claim 6: See Formula 1 above, wherein R2 is a divalent or trivalent hydrocarbon group having 2 to 15 carbon atoms, a divalent or trivalent polyoxyalkylene group having a molecular weight of 70 to 6,000, and an amino residue of isophoronediamine. para 5, p.3.

Re Claim 9: The urethane prepolymer comprises a plurality of isocyanate groups. para.11, p.2.

Re Claim 10: Okamura discloses the use of a polyester plasticizer in the composition. para. 15, p.3.

Re Claim 11: Okamura discloses the use of one component sealant composition. last para. p.4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (Okamura) in view of Beckley et al. (US 2003/0059599; Beckley), and Pepe et al. (US 2005/0196540; Pepe)
Okamura discloses the method as shown above. Okamura discloses that the composition is applied over a substrate in the construction field. 
In the same field of construction (architectural) coatings, [0002], Beckley discloses that it is known to apply sealants to porous substrates. Pepe also discloses utilizing sealant compositions on porous substrate to improve water repellency. [0018]

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (Okamura)
Okamura discloses the method as shown above comprising the compounds of formula (I). 
    PNG
    media_image1.png
    78
    276
    media_image1.png
    Greyscale

Okamura select R1 from aryl groups (6C-15C) substituted with alkyl (1C-9C) or alkoxy (1C-9C) groups. para. 5, p.3. Okamura does not disclose the R is a decyl, undecyl, dodecyl, tridecyl and tetradecyl radicals. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09 I.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the compound of Formula I and add one carbon to alkyl or alkoxy group as it would have been expected that the compound with similar structure would have similar properties.


Conclusion                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN

Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712